DETAILED ACTION
This is the Office action based on the 17079116 application filed October 23, 2020, and in response to applicant’s argument/remark filed on March 3, 2022.  Claims 1-19 are currently pending and have been considered below.  
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10 and 12-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al. (U.S. PGPub. No. 20130228809), hereinafter “Chang”--Claim 1: Chang teaches a method of manufacturing a semiconductor substrate, comprisingforming a sacrificial layer 73 on a base 71 (Fig. 7, [0032]);patterning the sacrificial layer 73 to form a plurality of convex and concave portions (Fig. 8);forming a growth suppression layer 77 on the sacrificial layer 73 (Fig. 9);removing a portion of the growth suppression layer 77 to expose upper surfaces of the convex portions (Fig. 10);growing an epitaxial GaN layer 79 on the sacrificial layer 73 by using the upper surfaces of the convex portions as a nucleus (Fig. 11, [0033]);separating the epitaxial GaN layer 79 from the sacrificial layer 73 (Fig. 16, [0037]).        Chang further teaches that the sacrificial layer may be an epitaxial GaN layer grown to a {0001}, {10 10}, {11 20}, {11 24}, {10 11}, or {20 21} orientation ([0032]), and that the patterning the sacrificial layer 73 may form a convex portions having polygon shape ([0043]), such as a hexagon shape ([0040]).  It is noted that the GaN layer grows in directions that oriented toward the center of the hexagon (Fig. 18B).        Alternately, although Chang does not disclose a side surface of the GaN layer in a lateral growth direction corresponds to a {10 11} plane, since Chang further teaches that the sacrificial layer may be an epitaxial GaN layer grown to a {0001}, {10 10}, {11 20}, {11 24}, {10 11}, or {20 21} orientation, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to grow the GaN layer such that a side surface of the GaN layer in a lateral growth direction corresponds to a {10 11} plane in the absence of an unexpected result.--Claim 2: Fig. 18B shows that at least one of sides of a hexagonal shaped concave portion is substantially parallel to the lateral growth surface direction of the GaN layer.--Claims 3, 4: Chang further discloses the sacrificial layer 73 may be a GaN thin film ([0032]).--Claims 5, 6, 7: Chang further teaches that the size of the convex portion is 50-1000 nm and the separation space between the convex portions is 10-1000 nm ([0043]).  It is noted that this overlaps the dimensions recited in claims 5, 6 and 7.--Claims 8, 9, 10: Chang further teaches that the height of the convex portion is 300-3000 nm ([0043]) while the thickness of the sacrificial layer 73 is 2000 nm ([0032]).  It is noted that this overlaps the dimensions recited in claims 8, 9 and 10.--Claims 12, 13: Chang further teaches that the epitaxial GaN layer 79 is grown by using MOCVD technique with an ELOG phase ([0033]).--Claim 14: Chang further teaches that the removing a portion of the growth suppression layer 77 to expose upper surfaces of the convex portions is performed by using chemical mechanical polishing ([0032]).--Claim 15: Chang further teaches that the patterning the sacrificial layer 73 to form a plurality of convex and concave portions is performed by reactive ion etch ([0032]).
--Claim 16: Chang further teaches that the base is a sapphire substrate ([0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claim 11 rejected under U.S.C. 103 as being unpatentable over Chang.--Claim 11: Chang teaches the invention as in claim 10 above, wherein Chang discloses that the thickness of the sacrificial layer 73 is 2000 nm ([0032]).  Chang is silent about a thickness of the base.However, Fig. 7 shows that the thickness of the base layer 71 is about 80% of the thickness of the sacrificial layer 73.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to provide a base layer having a thickness of about 1600 nm.  It is noted that the combined thickness of the base layer 71 and the sacrificial layer 73 would be 3600 nm. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 17-19 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Chang. --Claim 17: Chang teaches the invention as shown above.  It is noted that a hexagon has  a plurality of sides spaced apart equally from a center of the hexagon.--Claim 18: Chang teaches the invention as shown above.  It is noted that Fig. 18B shows that each a plurality of convex portions has a plurality of sides; such that a direction perpendicular to each of the sides passes through and is oriented toward a center of each concave portion.--Claim 19: It is noted that Fig. 18B shows that a plurality of concave portions are regularly arranged.
Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the amendments have overcome the previous rejections based on 35 U.S.C. 112(b), this arguments is persuasive.  These rejections are withdrawn-- New grounds of rejection based on newly found prior arts are shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713